Van Brunt, P. J.,
(dissenting.) This action was brought to recover the value of certain personal property claimed to have been lost by the plaintiff while a passenger on the defendant’s boat the Elm City, on a voyage from New York to New Haven, in the night-time. It appeared from the evidence that the plaintiff had been a traveling salesman for some time prior to the occurrence in question, and that in December, 1883, he took passage on the Elm City for New Haven, leaving New York at 11 p. m. He paid 75 cents for his passage ticket. He knew that there were state-rooms on the boat, and had used them before, himself, but on this occasion he did not take one. A berth was assigned him, the number of which was put upon the back of *408the ticket. He placed some of his baggage in charge of the officers- of the boat, but kept his money and jewelry. The berth occupied by the plaintiff was in the main cabin, which was brightly lighted when he retired, and was lighted when he woke up in the morning. There was a porter in the cabin on watch when he went to bed; and he testified that when he woke up, and discovered his loss, the porter was not in sight. It appeared that upon retiring the plaintiff took off his vest, putting into it his money, his scarf pin, gold pen-holder, and some railroad tickets, folded it up, and put it under his pillow. The evidence further showed that upon the night in question there was a watchman in the cabin and two on the deck, and the two deck watchmen went through the cabin every 15 minutes, and the captain two or three times. There was a safe in the office for. securing the valuables of passengers if they saw fit to deposit them; and there was some dispute as to whether any notice of the existence of such safe was posted in the cabin or not. Upon ■the trial the learned court charged the jury that the defendant was a common carrier, and was bound to carry the plaintiff, who was a passenger, to his destination; that it was bound to take care of the property or baggage that a passenger intrusted it to carry; and that for the property intrusted to its care it would be responsible if the employe of the company failed to deliver them safely at the end of the journey; and that as to such portion of his baggage or wearing apparel as a passenger retained control of, and did not give to the agents of the company, a different rule applied. The obligation that the company assumed when it furnished the plaintiff with a berth was to take the care an ordinarily prudent person would take to protect him during the time he was asleep; it was to do what a prudent person would do under the circumstances; not any particular thing, but to use such vigilance as an ordinarily prudent person, under the circumstances, would have used to protect the passenger from molestation, and his baggage from robbery. And the question submitted to the jury was whether the defendant had exercised that degree of care towards the plaintiff and his property. The jury found a verdict for the defendant, and from the judgment thereupon entered this appeal is taken. It seems to be sought to impress upon the defendant the liability of an innkeeper. We fail to find any parallel between the obligation of an innkeeper and of a common carrier. The rule has been well settled that, as to the personal property which the passenger takes charge of himself, the common carrier is to use only ordinary care. He is not an insurer. If this plaintiff had seated himself in the cabin of the defendant, and placed his property upon a chair beside him, and it had been stolen, there would be no question as to the liability of the common carrier, except upon proof showing that the carrier had been negligent in the management of its vehicle of transportation. The rule is entirely different as to those articles which the passenger places under the control of the employes of the common carrier, or in the case where he hires a room upon which there is a lock furnished by the carrier, where he has placed his goods, intrusting them to the lock so furnished, from the case where the manual custody of the goods themselves is continuously in the passenger. In the case at bar the condition of the plaintiff was precisely the same as though he had laid down upon a sofa in the cabin to sleep; and the' principle of liability of a common carrier has not been carried so far as to insure the goods of a passenger, if he was robbed under those circumstances. Unless there was negligence upon the part of the common carrier in taking that ordinary care to prevent the happening of such an occurrence, the right of recovery would not exist. And this is all the duty which the defendants owed to the plaintiff,—ordinary care; and this the jury found that he had received at its hands, and consequently held that he had no right to recover.
There is one exception, however, which it is necessary to specially notice. The plaintiff’s counsel made the following request: “I ask your honor to *409charge also, as matter of law, that a passenger on a steam-boat such as this has a right, when he retires, to retain such articles as those the plaintiff had in his possession at the time of retiring. The Court. That I refuse to •charge as matter of law. I leave it to the jury to say whether, under all the circumstances, they would be justified.” This request was to the effect that the plaintiff had a right to recover, which, as already seen, was not necessarily the case; and it was for the jury to determine whether such was the fact or not, and therefore the court was justified in the refusal. The plaintiff’s counsel excepted to the refusal of the court, and then asked the court •again to charge that proposition. The court replied, “He has a right to carry them with him on his trip, but not to retain them in his berth.” It is urged that this was directing a verdict for the defendant. But it will be seen from the context that the plaintiff’s counsel was urging the court, as matter of law, to charge that he had a right to retain them in his berth, and the answer ■of the court was to the effect that he had a right, as matter of law, to carry them with him on the trip, but not as matter of law to retain them in his berth at the risk of the defendants; and this was all that this charge meant; -and because the learned counsel, after insisting upon the court charging, that which it had refused to charge, got the opposite proposition from that which he was contending for, he has no reason to complain. There seems to have •been no error, and the judgment and order appealed from should be affirmed, with costs.